IN THE SUPREME COURT OF THE STATE OF DELAWARE

JACQUELINE Y. GARDNER,      §
                            §                      No. 234, 2016
    Appellant Below,        §
    Appellant,              §                      Court Below—Superior Court
                            §                      of the State of Delaware
    v.                      §
                            §                      C.A. No. S12A-11-002
DELAWARE       DIVISION OF §
SOCIAL      SERVICES    and §
UNEMPLOYMENT INSURANCE §
APPEAL BOARD,               §
                            §
    Appellees Below,        §
    Appellees.              §

                                 Submitted: August 19, 2016
                                  Decided: October 10, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                             ORDER

          This 10th day of October 2016, upon consideration of the appellant’s opening

brief and the record below,1 it appears to the Court that:

          (1)    The appellant, Jacqueline Y. Gardner, filed this appeal from a

Superior Court order denying her motion to vacate. We find no merit to the

appeal. Accordingly, we affirm.

          (2)    On November 14, 2012, Gardner filed a notice of appeal from a

decision of the Unemployment Insurance Appeal Board (“UIAB”) affirming the


1
    The appellees did not file answering briefs.
denial of her claim for unemployment benefits. Gardner argued in her opening

brief and reply brief that she left her job for good cause because she suffered

workplace harassment and retaliation that negatively impacted her health and

required medication. In an opinion dated April 24, 2013, the Superior Court

affirmed the decision of the UIAB.2 The Superior Court concluded there was

substantial evidence to support the UIAB’s conclusion that Gardner was not

entitled to unemployment benefits because she did not have good cause to quit her

job and there was no evidence she had utilized her administrative remedies with

her employer before quitting.3           Gardner did not appeal the Superior Court’s

judgment.

         (3)    On April 21, 2016, Gardner filed a motion to vacate. Gardner argued

that the Superior Court ignored evidence of discrimination and harassment she

suffered and her exhaustion of administrative remedies in its April 24, 2013

decision. The Superior Court denied the motion to vacate in a letter dated April

28, 2016. The Superior Court held that if Gardner was dissatisfied with the April

24, 2013 decision, then she should have filed a notice of appeal. This appeal

followed.

         (4)    On appeal, Gardner argues that the Superior Court ignored evidence

of discrimination and harassment she suffered when it affirmed the UIAB’s denial

2
    Gardner v. Delaware Div. of Soc. Servs., 2013 WL 2453721 (Del. Super. Ct. Apr. 24, 2013).
3
    Id. at *1-2.
                                                2
of her claim for unemployment benefits. We review the grant or denial of a

motion to vacate for abuse of discretion.4 Under Superior Court Civil Rule 60(b),

the Superior Court may relieve a party from a final judgment upon a showing of:

(i) mistake, inadvertence, surprise, or excusable neglect; (ii) newly discovered

evidence; (iii) fraud; (iv) the judgment is void; (v) the judgment has been satisfied;

or (vi) any other reason justifying relief from the operation of the judgment.5

         (5)     Having carefully considered the appellant’s brief on appeal and the

Superior Court record, we find no error or abuse of discretion in the Superior

Court’s denial of the motion to vacate. Gardner’s motion to vacate asserted claims

that were raised or could have been raised in the proceedings leading to the

Superior Court’s April 24, 2013 decision. In her 2013 opening and reply briefs, for

example, Gardner argued that the record showed she left her job for good cause

due to harassment and retaliation in the workplace and that she followed the rules

for exhaustion of her administrative remedies. The motion to vacate included

many of the same documents Gardner included in her 2013 opening brief to

support her claims of workplace harassment and health problems.

         (6)     If Gardner wished to challenge the Superior Court’s resolution of her

claims in its April 24, 2013 decision as the motion to vacate reflects, she could

have appealed that decision. She did not do so. She cannot use a Rule 60(b)

4
    MCA, Inc. v. Matsushita Elec. Indus. Co., Ltd., 785 A.2d 625, 633 (Del. 2001).
5
    Super. Ct. Civ. 60(b).
                                                 3
motion to vacate as a substitute for a timely-filed appeal from the Superior Court’s

April 24, 2013 decision.6 Gardner’s rehashing of claims she raised in the 2013

Superior Court proceedings and attacks on how the Superior Court resolved those

claims did not satisfy any of the Rule 60(b) criteria for relief from a judgment. The

Superior Court did not err, therefore, in denying the motion to vacate.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:


                                              /s/ Karen L. Valihura
                                                     Justice




6
    Dixon v. Delaware Olds, Inc., 405 A.2d 117, 119 (Del. 1979).
                                                 4